DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of 16/519,348 now U.S. Patent 11,158,129 which further claims the benefit of 62/702,834 filed 07/24/2018 and 62/714,593 filed 08/03/2018.

Terminal Disclaimer
The terminal disclaimer filed on 08/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,158,129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 08/11/22, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 08/11/22, with respect to the objection of claim 2 have been fully considered and are persuasive.  The objection of claim 2 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 08/11/22, with respect to the double patenting rejection of claims 1-26 have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn since a properly filed terminal disclaimer has been reviewed and accepted thus rendering moot the rejection.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claim, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of determining that no virtual content is being displayed to a user in an augmented reality system, comparing ambient light to display light to determine if a light source shutoff criterion is satisfied and turning off the light source if the light source shutoff criterion is satisfied.
In reference to claims 2-28, these claims depend upon claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 
Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/26/22